Citation Nr: 1208189	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to service connection for peripheral vascular disease, status-post above the knee amputation of the right lower extremity, claimed as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran indicated that he has neuropathy of the lower extremities secondarily related to his service-connected diabetes mellitus.  His private doctor has also referred to the Veteran's neuropathy.  As such, the Board finds that a claim of entitlement to service connection for neuropathy of the lower extremities has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a nonservice-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contended that his peripheral vascular disease of the lower extremities is due to his service-connected diabetes mellitus.  The Veteran's diabetes mellitus was service connected effective May 9, 2006.  At no point has the Veteran contended that his peripheral vascular disease is directly related to his military service. 

By way of history, private treatment records from 1995 to 2006 show that the Veteran had two right femoral popliteal bypass surgeries in 1995, with eventual amputation of the right leg above the knee in January 1996.  

The Veteran was afforded a VA examination for peripheral nerves in August 2006 where review of the claims folder revealed a history of peripheral vascular disease.  The Veteran reported having cramping in his left calf exacerbated by walking, and with intermittent numbness in the toes for the previous two years, which was aggravated by the weight of the bedcovers on his feet.  The Veteran indicated that his left foot and ankle swelled daily, and that he had cramping in his calf.  The Veteran reported that he had not smoked since 1995, and that he had been on Social Security since May 1995.  

The Veteran was observed to have arrived at the examination with a metal crutch and right leg prosthesis.  He walked with a limp, and could not heel/toe walk, but was able to stand on the heel and then the toe of the left foot while stationary.  His skin was intact and warm.  In the left lower extremity, the left dorsalis pedis pulse was absent.  On sensory examination there was mild decreased vibratory sensation in the left great toe, but no deficits on light touch or pinprick.  Deep tendon reflexes were absent at the left Achilles, as was Babinski's sign.  The examiner indicated that the symptoms in the left lower extremity were most likely due to peripheral vascular disease, such that no significant disability due to neuropathy was at that time appreciated.  

The Veteran was also afforded a VA examination for diabetes mellitus in August 2006.  In reviewing his history the Veteran indicated that he had smoked two packs of cigarettes per day for 30 years; however, he reportedly quit smoking in 1995.  The Veteran reported that his diabetes mellitus had been diagnosed approximately two and a half years earlier, in 2003.  The examiner reviewed the Veteran's medical history regarding his amputation of the right leg because of peripheral vascular disease.  The Veteran reported experiencing phantom limb pain.  The examiner assessed the Veteran as having peripheral vascular disease, status-post above-the-knee amputation of the right leg.  He concluded that it was not due to the Veteran's diabetes mellitus, reasoning that the Veteran's amputation and peripheral vascular disease was diagnosed in 1995, and his diabetes mellitus was diagnosed eight years later, in 2003.  The Board observes that this examiner did not address whether the Veteran's diabetes mellitus worsened his peripheral vascular disease of the lower extremities.  

A January 2007 letter from Richard Baker, M.D., indicated that the Veteran had been his patient for nearly 15 years.  The examiner wrote that as a result of his diabetes the Veteran developed severe vascular disease, and after having several bypass surgeries on his right leg, underwent amputation of his right leg in 1996.  Dr. Baker indicated that since then the Veteran had done fairly well managing his diabetes, but that over the previous few months he had, again, experienced severe vascular complications from his diabetes.  Dr. Baker then discussed an acute cerebral vascular accident in October 2006, and severe triple vessel coronary artery disease, for which the Veteran had coronary artery bypass grafting in December 2006.  Dr. Baker indicated that the Veteran had vascular complications as a result of long-standing diabetes mellitus.  

In a letter received from Dr. Baker in 2008, he challenged the RO's finding that the numbness of the left great toe documented in August 2006 was not related to service-connected disability.  Dr. Baker indicated that often neurotrophic and neuropathy changes occurred well before diabetes was diagnosed by high blood sugar.  He further indicated that diabetes was not just a disease of blood sugar elevation, but that it was generalized, a metabolic disease that affected numbers of organs.  He rationalized that it was not unusual to suffer complications of diabetes before blood sugar was elevated.  As such, he opined that he was firmly convinced the Veteran's neuropathy and peripheral vascular disease predated his elevation of blood sugar and was thereby related to the service-connected exposure to Agent Orange.  The Board observes that the Veteran's exposure to Agent Orange is conceded.  Dr. Baker indicated that for the reasons discussed above, he thought the Veteran's peripheral vascular disease resulted in amputation and neuropathy, which were secondary to diabetes.  He emphasized that just because the Veteran's blood sugar did not become elevated until later, did not mean that other symptoms of diabetes did not occur earlier, as was well-documented in medical literature.  

The Veteran submitted an Internet article regarding peripheral neuropathy, and highlighting portions that indicated that one with prediabetes may have neuropathy, and if one has diabetes it was likely there was already some form of nerve pain or damage.  

In October 2010 an addendum VA opinion was obtained based on review of the claims folder.  The examiner observed that Dr. Baker's letter did not reference the Veteran's tobacco use, or date the original diagnosis of his peripheral vascular disease.  The examiner observed that the Veteran's surgical medical records indicated that his peripheral vascular disease had existed for some time prior to his 1995 surgery.  He reasoned that the Veteran had a thirty-plus pack year history of tobacco use, was diagnosed as having peripheral vascular disease in 1995, and had femoral bypass and loss of his leg secondary to the severity of peripheral vascular disease.  He observed that the Veteran's diabetes mellitus was diagnosed in 2003, many years after the diagnosis of peripheral vascular disease.  The examiner opined that it was not likely that the Veteran's peripheral vascular disease diagnosed in 1995, and resulting in the loss of his leg, was caused by or aggravated by diabetes mellitus.  He rationalized that although it was true on a cellular level that there are microvascular changes beginning prior to confirmed diagnosis of diabetes, this did not mean that microvascular changes were severe enough to occlude a major artery to the point where repeated by-passes were needed more than 7 years prior to diagnosis of diabetes mellitus.  The examiner indicated that this would definitely be considered outside the realm of possibility.  In addition, he indicated that the Veteran smoked for thirty-plus years, and tobacco use was the number one cause of peripheral vascular disease due to the inflammation tobacco products caused the vascular system.  The examiner indicated that the Veteran smoked and it resulted in the common complication of tobacco use disorder which was peripheral vascular disease, which was severe enough to cause the loss of the Veteran's leg.  He then cited the American Cancer Institute for the proposition that smoking damages blood vessels, with tobacco smoke containing over 4000 different types of chemicals, and with many chemicals entering the blood stream and carried through the body with each inhale.  These chemicals caused the walls of blood vessels to harden and make blood cells stick, which allowed cholesterol and other dangerous fatty material to build up inside the arteries.  This build-up started to clog the arteries and together with the hardened artery walls, made it more difficult for blood to flow through, especially when greater blood flow was necessary; for instance, during exercise.  This could then lead to peripheral arterial disease, also known as peripheral vascular disease.  

The Board observes that the VA opinions of record do not adequately address whether the Veteran's service-connected diabetes mellitus worsened his peripheral vascular disease.  The reasoning focuses on explaining why the Veteran's peripheral vascular disease was not caused by service-connected diabetes mellitus, and then in conclusory fashion it indicates that such peripheral vascular disease was also not aggravated by the diabetes mellitus.  The reasoning, however, fails to discuss or explain any changes in the Veteran's peripheral vascular disease since his diagnosis with diabetes mellitus.  In light of Dr. Baker's statement that there have been vascular complications, the Board would like a clarifying etiological opinion that specifically addresses the question of aggravation.  In this regard, the Board finds that the matter has not been resolved by the medical evidence contained in the Veteran's claims file.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran indicated that he receives Social Security benefits, and it is unclear from the record whether this refers to disability or retirement benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims folder any available outstanding Social Security Administration disability records.  If unavailable, documentation to that effect should be included in the claims folder.  

2.  Return the claims file to the October 2011 VA examiner for an addendum, if available.  The examiner should provide a rationale if he continues to opine that the Veteran's peripheral vascular disease of the left and right lower extremity was not aggravated by service-connected diabetes mellitus, type II, with erectile dysfunction. 

If the examiner opines that the Veteran's peripheral vascular disease of the left or right lower extremity was aggravated by his service-connected diabetes mellitus, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the peripheral vascular disease before the onset of aggravation.

3.  If the October 2010 VA examiner is unavailable, the Veteran should be afforded a VA examination to determine the etiology of his peripheral vascular disease of the left and right lower extremities.  All indicated tests and studies should be provided.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

Following a review of the relevant medical evidence in the claims file, clinical evaluation and any tests that are deemed necessary, the examiner is requested to address the following question, providing a rationale for any opinion offered: 

Is it at least as likely as not (50 percent or greater degree of probability) that any peripheral vascular disease present in the left or right lower extremity was aggravated by the Veteran's service-connected diabetes mellitus? 

If the Veteran has peripheral vascular disease that was aggravated by his service-connected diabetes mellitus, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the peripheral vascular disease before the onset of aggravation.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



